Citation Nr: 0902202	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for hepatitis C.

2.  Entitlement to secondary service connection for anxiety 
and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in St. Louis, Missouri, which denied the veteran's 
claims for an increased rating for hepatitis C and secondary 
service connection for anxiety and depression.

The veteran submitted additional evidence after this appeal 
was certified to the Board.  See 38 C.F.R. §§ 20.800; 
20.1304(c) (2008).  In the Informal Hearing Presentation of 
November 21, 2008, the veteran's representative submitted a 
written waiver of initial consideration by the St. Louis RO, 
the Agency of Original Jurisdiction (AOJ) in this case.  See 
38 C.F.R. §§ 19.37(b), 20.1304(c).  Remand, thus, is not 
required, and the Board may consider the evidence, some of 
which is cumulative of evidence in the file and some of which 
is new.  See 38 C.F.R. § 19.9(b)(3).  

The veteran properly withdrew his request for a hearing in 
writing on March 21, 2007.  See 38 C.F.R. § 20.702(d) (2008). 


FINDINGS OF FACT

1.  The veteran does not exhibit daily fatigue, malaise, or 
anorexia, nor does he experience incapacitating episodes.

2.  The veteran's anxiety and depression are not the result 
of a service-connected disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent disabling for hepatitis C are not met.  See 38 U.S.C. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7354 (2008).

2.  Anxiety and depression are not proximately due to, or the 
result of, the veteran's service-connected hepatitis C.  See 
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



I.  Veterans Claims Assistance Act (VCAA)

A.  Duty to Notify: Increased Rating

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions for the elements two and three.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a)-compliant 
notice must meet the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007), 
cert. granted, 128 S. Ct. 2935 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary can show lack of prejudicial harm in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id. at 887-89; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (the list is not an exclusive 
list of ways that error may be shown to be non prejudicial).  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Sanders, 487 F.3d at 887-89; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the November 
2003 letter requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the March 
2004 and April 2007 VA examinations performed in association 
with this claim.  He discussed it during ongoing VA 
treatments before and after these examinations.  The 
veteran's actual knowledge of the requirements, combined with 
the notice provided in the November 2003 letter, shows that 
any failure to provide him with adequate first-element notice 
is not prejudicial.  See Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. 37; Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

As to the second element, the Board notes that the veteran is 
service-connected for hepatitis C.  As will be discussed 
below, hepatitis C is rated under DC 7354, the only 
Diagnostic Code to rate this disability.  38 C.F.R. § 4.115, 
DC 7354.  There is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and special 
monthly compensation.  See 38 C.F.R. Part 4.  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the November 2003 letter, prior to 
the initial adjudication of this claim, provided notice of 
the types of evidence, both medical and lay, that could be 
submitted in support of his claim.  The Board finds that the 
fourth element is satisfied.  See Vazquez-Flores, 22 Vet. 
App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met and that the VA has discharged its duty to notify.  
See Quartuccio, 16 Vet. App. at 187.  

B.  Duty to Notify:  Service Connection

Regarding the veteran's claim for service connection, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio, 16 Vet. App. 183.

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 gave the veteran both second- 
and third-element notice as well as notice of the provisions 
applicable to secondary service connection.  38 U.S.C. § 
5103(a); 38 C.F.R. §§ 3.310, 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.  That letter also gave the veteran notice of the 
first three parts of the first-element Dingess notice.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication, this was not prejudicial to the veteran because 
he was subsequently provided adequate notice in March 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Following the first notice, he had some 14 months to respond 
with additional argument and evidence and after that time, 
the RO readjudicated the claim in a May 2005 supplemental 
statement of the case (SSOC).  See id.  In addition, in his 
January 2006 Form 9, the veteran discussed both disability 
ratings and effective dates.  This showing of some actual 
knowledge, combined with the notice and readjudication, cured 
any prior VCAA notice defects.  See id.; Sanders, 487 F.3d at 
889.  

In Pelegrini v. Principi, the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

C.  Duty to Assist

The Board concludes VA has satisfied its duty to assist 
regarding both claims.  See 38 U.S.C. § 5103A.  

The veteran's service medical records and VA medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.   The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims which are not now associated with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  In 
McLendon v. Nicholson, the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  20 
Vet. App. 79, 81 (2006).  Regarding the depression and 
anxiety claim, the Board concludes the voluminous VA 
psychological treatment records, as well as the January 2003 
VA examination, are sufficient evidence to decide this case.  
Thus, no examination is required.  McLendon, 20 Vet. App. at 
81.

Regarding the hepatitis C claim, the RO provided the veteran 
appropriate VA examinations in March 2004 and April 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's condition 
since he was last examined.  See 38 C.F.R. § 3.327(a).  It is 
the objective symptoms of the disability that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examination and remain correct 
evaluations of the veteran's disability.  The Board finds 
that no further action is needed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's hepatitis C is rated under the criteria in DC 
7354.  A 0 percent rating is assigned for nonsymptomatic 
hepatitis C.  A 10 percent rating is assigned for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, DC 7354 (2008).

The April 2007 VA examiner reviewed the veteran's claims 
file.  Based on the examiner's interpretation of the file and 
laboratory results, the examiner concluded that the veteran 
had exposure to hepatitis C in the past with subsequent 
clearance of the viral infection as shown by a lack of 
detectable hepatitis C viral RNA by PCR on several 
determinations.  He described this clearance as having been 
apparently spontaneous and without medical treatment.  The 
examiner stated that once this clearance occurs and is 
consistently maintained, no further liver damage is likely to 
occur.  Regarding fatigue, the examiner noted it is a 
definite component of hepatitis C, but that the veteran's 
other risk factors, such as intermittent drug usage and 
depression play a part in that component, making it 
impossible to quantitate exactly what, if any, role it has 
played in the veteran's complaints.  The examiner stated, in 
a May 16, 2007 phone call with the decision review officer of 
the RO, that the veteran's hepatitis C is inactive because 
the virus is not currently detected in the blood.  The 
examiner also stated the veteran has no symptoms of hepatitis 
C at the present time.  Based on this, the veteran is not 
entitled to a rating in excess of 10 percent disabling.  See 
38 C.F.R. § 4.114, DC 7354.  The preponderance of the 
evidence is against a higher rating, and thus, the benefit of 
the doubt rule does not apply.  See 38 U.S.C. § 5107(b).

III.  Secondary Service Connection

The veteran claims service connection for anxiety and 
depression as secondary to his service-connected hepatitis C.  
The Board notes that the veteran's prior claims of direct 
service connection for anxiety and depression and PTSD due to 
a claimed in-service sexually traumatic event was denied.  
Thereafter, the veteran pursued his current claim solely on 
the basis of secondary service connection.  

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
This entails "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.  

The veteran has current diagnoses of anxiety and depression, 
as reflected in November 2004 VA treatment records.  See 
Allen, 7 Vet. App. at 448.  The evidence, however, is 
insufficient to show that these psychological disabilities 
were caused by the veteran's sole service-connected 
disability, hepatitis C.  See id.  A January 2003 VA 
examination report reflects the veteran then claimed his 
anxiety and depression were due to an in-service sexual 
trauma, where a male superior tried to get in bed with he and 
a female companion.  The report reflected a diagnosis of 
substance abuse and cocaine dependence that obscured the 
possibility of choosing between depression, PTSD, bipolar 
disorder, or a personality disorder as a clear diagnosis.  A 
March 2004 VA examination for hepatitis C reflects the 
veteran's reports of weakness, anxiety, and depression that 
he claims are due to the hepatitis C.  The examiner, a 
physician's assistant, listed a diagnosis of hepatitis C with 
residuals of weakness, depression, and anxiety.  

November 2004 VA treatment records stated the veteran had 
been referred for psychological testing to assess his level 
of depression and anxiety and what relationship they could 
have with the deaths of his brother, father, and grandmother.  
The veteran related to the examiner that he felt sexually 
assaulted by a superior officer in the Navy, that he was 
living in an alcohol dependence treatment facility, that he 
was frustrated with trying to receive compensation for 
hepatitis C, and that he was experiencing financial 
difficulties due to not working.  The examiner reported the 
veteran's performance on psychological functioning tests 
showed that he seemed to respond consistently and 
appropriately, but that he may have exaggerated his 
complaints as a cry for help or that he had an extremely 
negative perception of himself.  The examiner noted he 
experiences impairment due to sensory symptoms, pain in 
particular, and that these symptoms may be associated with 
his high levels of depression and anxiety.  The examiner 
reported the veteran tends to worry a lot about his physical 
problems and these problems have a strong, negative influence 
on his self-esteem.  The examiner stated the veteran's 
history and performance on psychological tests suggest he is 
polysubstance dependent, depressed, and that he has an 
anxiety disorder.

In an August 30, 2006 VA treatment note, the doctor diagnosed 
the veteran with depression and anxiety, and stated the 
veteran reported he had been sober for 2 years.  The veteran 
talked about recurring nightmares regarding the sexual trauma 
and being discharged because of hepatitis C.  The examiner 
stated the veteran was aware his long history of substance 
abuse could have exacerbated his history of hepatitis C.  An 
October 18, 2006 treatment note was to the same effect.  A 
May 9, 2007 treatment note was also to the same effect, 
noting the veteran's affect was anxious about his hepatitis C 
concern.  The examiner described this concern as dealing with 
his primary care physician and the hepatitis C staff, as well 
as a patient representative in dealing with care and 
treatment for that disability.  The examiner encouraged the 
veteran to continue communicating and working with them and 
to remain calm while not acting intimidating as he previously 
had.  

Considering the evidence, the Board concludes the veteran's 
depression and anxiety are less likely than not caused or 
aggravated by the veteran's service-connected hepatitis C.  
See 38 C.F.R. § 3.310.  VA examiners repeatedly point to the 
veteran's substance abuse, the deaths of family members, and 
the veteran regularly points to a claimed in-service sexual 
trauma as the causes of his psychiatric problems.  (In this 
regard, it is noted that the veteran has separately pursued a 
claim of service connection for PTSD based on sexual assault 
and failed to appeal the RO's denial of this claim.)  While 
the veteran's difficulties with hepatitis C are discussed, 
these difficulties are with receiving a diagnosis and with 
obtaining compensation from VA.  In any event, the veteran's 
hepatitis C is presently asymptomatic, as stated by the VA 
examiner in May 2007.  The Board concludes there is 
sufficient medical evidence to establish a link between the 
veteran's anxiety and depression and hepatitis C.  

The Board notes the veteran submitted a lengthy letter in 
August 2007, wherein he relates his depression and anxiety to 
his hepatitis C.  While the Board takes the veteran at his 
word, the veteran is not a medical professional, and, as 
such, lacks the necessary expertise to provide a medical 
opinion as to the etiology of his various disabilities.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board also notes 
that medical literature endorses a connection between 
hepatitis C and depression; however, the evidence in this 
case as to this veteran does not establish a medical link 
between anxiety and depression and hepatitis C.

When the evidence is equally for and against a veteran's 
claim, the Board gives the veteran the benefit of the doubt 
and grants his claim; however, when, as here, the 
preponderance of the evidence is against the veteran's claim, 
it is denied.  See 38 U.S.C. § 5107(b).  Secondary service 
connection for depression and anxiety is denied.  See 38 
C.F.R. §§ 3.303, 3.304, 3.310; Allen, 7 Vet. App. at 448.  


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
hepatitis C is denied.

Entitlement to secondary service connection for anxiety and 
depression is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


